Citation Nr: 9909517	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Wichita, Kansas


THE ISSUE

Whether the appellant may be recognized as the deceased 
veteran's helpless child for VA pension purposes.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1942 to 
November 1944; he died in May 1995.

This matter arises from a July 1997 decision rendered by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Witchita, Kansas, which held that the 
appellant could not be recognized as the deceased veteran's 
helpless child for VA pension purposes.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

The RO denied the appellant pension benefits in July 1995, 
holding that her marriage precluded her recognition as the 
deceased veteran's helpless child for pension purposes.  The 
appellant was notified of that determination and of her right 
to appeal by VA letter dated July 17, 1995; however, a timely 
appeal was not submitted.  See 38 U.S.C.A. § 7105.

The appellant again applied for pension benefits in July 
1997, stating that she was divorced.  Her claim again was 
denied by the RO during the following month.  The appellant 
submitted a timely notice of disagreement, and the RO 
furnished her a statement of the case accordingly.  However, 
the latter did not contain the laws and regulations 
pertaining to finality of prior unappealed decisions or the 
standards employed in determining whether a claim is to be 
reopened.  Moreover, neither the appellant nor her 
representative indicated an understanding that new and 
material evidence was necessary in order to "reopen" the 
prior denial in this case.  See Barnett v. Brown, 83 F.3d. 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  As 
such, REMAND is required to ensure that the appellant has 
been accorded due process of law.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should adjudicate the issue of 
whether the appellant has submitted new 
and material evidence sufficient to 
reopen her claim of entitlement to 
service connection for death pension as a 
helpless child.

2.  If the claim is denied, both the 
appellant and her representative should 
be furnished a supplemental statement of 
the case that includes, among other 
things, the laws and regulations 
governing the finality of prior 
unappealed determinations.  They should 
also include the appropriate time period 
in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The appellant need take no action until so informed.  By this 
REMAND, the Board intimates no opinion regarding the final 
disposition of the claim.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

